Citation Nr: 0126425	
Decision Date: 11/15/01    Archive Date: 11/27/01	

DOCKET NO.  94-02 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, including post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to February 
1968.  Such duty included service in the Republic of Vietnam.  

This case was previously before the Board of Veterans' 
Appeals (Board) in January 1996 and in September 1997.  Each 
time, it was remanded for further development of the 
evidence.  Following such development, the denial of 
entitlement to service connection for psychiatric disability, 
including PTSD, was confirmed and continued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  It has since been returned to the Board for 
further appellate action.


REMAND

The veteran contends that he has psychiatric disability which 
had its onset in service.  See the transcript of the 
veteran's hearing on appeal held at the RO in January 1993.  
He notes that during service, he was hospitalized for 
psychiatric disability at the Chelsea Naval Hospital.  

In the alternative, the veteran maintains that his 
psychiatric disability is the result of his experiences in 
the Republic of Vietnam.  In particular, he notes that he had 
been required to handle dead bodies and wounded military 
personnel who had been transferred to his ship.  He also 
maintains that in Vietnam he had been part of a 100-man force 
to back up a unit of marines which had been trapped on an 
unspecified beach.  See the transcript of the veteran's 
hearing on appeal at page 3.  Therefore, he contends that 
service connection is warranted for PTSD.  

In September 1999, the RO requested that the National 
Personnel Records Center (NPRC) in St. Louis, Missouri, send 
the RO the complete records from the veteran's period of 
hospitalization at the Chelsea Naval Hospital in service in 
January 1968.  The following month, the NPRC responded that 
it could not identify a record based on the information 
furnished.  It requested that the RO submit a hard copy of a 
VA Form 3101 and a completed questionnaire about military 
service (NA 13075) for further search.  There is no evidence 
on file to indicate that such information was provided to the 
NPRC or that any further search was conducted.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), i.e., a diagnosis which conforms to the criteria 
set forth in the Diagnostic and Statistical Manual of the 
American Psychiatric Association, 4th edition (DSM-IV); a 
link, established by medical evidence, between the current 
symptoms and an inservice stressor; and credible supporting 
evidence that the claimed inservice stressor actually 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the conditions or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the inservice 
stressor.  38 C.F.R. § 3.304(f) (2001); See Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In this case, although the veteran has a diagnosis of PTSD 
(see the report of the VA psychiatric examination performed 
in February 1996), there is no competent evidence on file to 
show that the inservice stressors actually occurred.  As 
noted at the veteran's hearing on appeal, the claimed 
stressors included combat involvement.  In this regard, it 
should be noted that the veteran's service personnel records 
have not been associated with the claims folder.  

During the course of this appeal, the veteran changed 
addresses on several occasions.  Although he remained within 
the jurisdiction of the Boston RO, such changes may have 
prevented him from receiving necessary correspondence from 
the VA.  For example, in October 1997, a copy of the Board's 
September 1997 remand was returned as undeliverable.  Indeed, 
in a November 1998 statement, the veteran reported that he 
had been out of contact for the past 18 months and that he 
had either misplaced correspondence or had not received any 
correspondence from the VA. 

In September 1999, the RO mailed the veteran a letter at his 
last address of record and requested additional evidence to 
support his claim.  In particular, the RO requested that the 
veteran furnish a comprehensive written statement containing 
as much detail as possible regarding the stressor(s) to which 
the veteran was allegedly exposed in service.  Although that 
request was not returned to the RO as undeliverable, it does 
not appear that the veteran ever submitted a response to that 
request.  

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) codified as 
amended at 38 U.S.C.A. § 5100 et. sic (West Supp. 2001)).  
That law redefined the obligations of the VA with respect to 
the duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  VCAA, Pub. Law No. 
106-475, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103(A).  That law also eliminated 
the concept of a well-grounded claim and superseded the 
decision of the United States Court of Appeals for Veterans 
Claims (hereinafter Court) Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that the VA cannot assist in the development of a claim that 
is not well grounded.  VCAA, Pub. Law No. 106-475, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5107).  That change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. Law No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).  

Inasmuch as the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision on 
the merits of this case at this time.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); General Counsel Precedent Opinion 16-
92 (July 24, 1992) (published in VA Summary of Precedent 
Opinions of the General Counsel 57 Fed. Reg. 49743, 49747 
(Nov. 3, 1992)).  

In light of the foregoing, further development of the record 
is warranted.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO must review the claims files 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103(A) 
(West 1991 & Supp. 2001) and implementing 
regulations are fully complied with and 
satisfied.  

2.  The RO should request that the 
veteran provide the names, addresses, and 
approximate dates of treatment or 
examination, for all health care 
providers (VA and non-VA) who may possess 
additional records relevant to the issue 
of entitlement to service connection for 
psychiatric disability, including PTSD.  
After obtaining any necessary 
authorization, the RO should request 
copies of all indicated records not 
currently on file directly from the 
providers.  This should include a hard 
copy of VA Form 3101 and completed 
questionnaire about military service (NA 
Form 13075) for a further search for any 
additional records of hospitalization at 
the Chelsea Naval Hospital in January 
1968.  The RO should also request that 
the veteran provide any additional 
relevant medical records he may possess.  
Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder.

3.  Through official channels, the RO 
should request a copy of the veteran's 
service personnel records, including, but 
not limited to, those records indicating 
his units of assignment, temporary duty 
orders, and performance evaluations 
(enlisted efficiency reports) which could 
show his duties during various periods of 
time.  Failures to respond or negative 
replies to any request must be noted in 
writing and associated with the claims 
folder.  

4.  The RO should again request that the 
veteran specify the circumstances of his 
alleged stressors during service, 
including, but not limited to, the 
instances in the Republic of Vietnam in 
which he handled dead bodies and wounded 
soldiers who were transferred to his 
ship, as well as the mission in which he 
participated in the assistance of a 
trapped unit of marines.  Such 
information should include, but is not 
limited to, the dates, locations, units 
involved, and identities of the 
individuals involved, including their 
names, ranks, units of assignment, and 
whether they were casualties.  The RO 
should then ascertain whether such events 
are supported by the evidence.  In so 
doing, the RO should review the file and 
prepare a summary of the veteran's 
alleged inservice stressors.  That 
summary and a copy of the veteran's DD 
Form 214 and other service personnel 
records should be sent to the United 
States Armed Services Center for the 
Research of Unit Records (USASCRUR), 798 
Cissna Road, Suite 101 Springfield, VA  
22150-3197.  The RO should request that 
USASCRUR provide information that might 
corroborate the veteran's alleged 
stressors, including whether or not he 
participated in combat.  Such information 
may include, but is not limited to, the 
history and operational reports for each 
unit to which the veteran was assigned 
during his presence in the Republic of 
Vietnam.  Failures to respond or negative 
replies to any request must be noted in 
writing and associated with the claims 
folder.  

5.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the nature and extent of any 
psychiatric disability found to be 
present.  All indicated tests and studies 
should be performed, and any indicated 
consultations should be scheduled.  The 
veteran's claims folders must be made 
available to the examiner for review.  
The examiner must specifically confirm or 
rule out a diagnosis of PTSD.  If PTSD is 
found, the examiner should identify the 
diagnostic criteria, including the 
specific stressors, supporting the 
diagnosis.  If PTSD is not found, the 
examiner should explain why the veteran 
does not meet the criteria for that 
diagnosis.  An opinion should also be 
provided as to the medical probability 
that any other acquired psychiatric 
disability is of service origin or 
otherwise related thereto.  The rationale 
for all opinions must be provided.

6.  When the requested actions have been 
completed, the RO should undertake any 
other indicated development.  Then, the 
RO should readjudicate the issue of 
entitlement to service connection for 
psychiatric disability, including PTSD.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a supplemental statement of the case and 
afforded an opportunity to respond.  
Thereafter, if otherwise in order, the 
case should be returned to the Board for 
further appellate action.  

By this REMAND, the Board intimates no opinion as to the 
final disposition of the appeal.  It must be emphasized, 
however, that the veteran has the right to submit any 
additional evidence and/or argument on the matter that the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-373 (1999).



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2001).





